Citation Nr: 0402622	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma. 
 
2.  Entitlement to service connection for residuals of low 
back injury. 
 
3.  Entitlement to service connection for right shoulder 
arthritis, to include as secondary to the service-connected 
right shoulder disability. 
 
4.  Entitlement to an initial (compensable) rating for 
residuals of right scapula fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from October 
1947 until June 1949.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2002 
rating decision of the VA Regional Office (RO) in Huntington, 
West Virginia that granted service connection for residuals 
of right scapula fracture for which a zero percent rating was 
assigned, but denied service connection for disabilities that 
included residuals of head trauma, residuals of low back 
injury, and right shoulder arthritis.  The veteran expressed 
dissatisfaction with these determinations in a notice of 
disagreement received in May 2002, and perfected a timely 
appeal to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This requirement is not met unless VA can point 
to a specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not been 
provided with this notice regarding the claims currently on 
appeal.

Review of the evidence also reflects that when examined by VA 
in December 2001, the examiner erroneously cited a 
chiropractic X-ray report of the back belonging to the 
veteran's father in rendering an opinion linking current back 
disability to service.  The examiner recommended that a CT 
scan be performed, but it does not appear that this 
examination was undertaken.  The Board thus finds that a 
current a orthopedic examination would be helpful to resolve 
any discrepancy in this regard, as well as to determine the 
current status of the service-connected right shoulder 
disability.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examinations when 
warranted, and conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran 
with a VCAA notice regarding the claims 
on appeal.  The RO should obtain copies 
of any records identified in response 
to this notice.

2.  After any requested records have been 
received and associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination of the back to 
determine whether any current back 
disability is due a result of a motor 
vehicle accident in service; and an 
examination of the right shoulder to 
determine the current severity of the 
service connected fracture of the right 
scapula.  The claims file must be made 
available to the physician designated to 
examine the veteran.  All indicated 
tests, including a CT scan, should be 
accomplished.  

a)  With regard to the low back, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current low back disability is due to the 
motor vehicle accident during service.  
The examiner should provide a rationale 
for the opinion.

b)  With regard to the right scapula 
disability, the examiner should report 
whether there is dislocation of the 
scapula, nonunion of the scapula with 
loose motion, nonunion without loose 
motion, or malunion of the scapula.

The examiner should also report whether 
the scapula fracture results in 
limitation of shoulder motion.  If the 
scapula fracture affects shoulder motion, 
the examiner should report whether the 
ranges of shoulder motion in degrees, and 
provide findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
shoulder.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  He or she should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use to the extent 
possible.  The examiner should express 
such functional loss in terms of 
additional degrees of limited motion of 
each affected joint.  

3.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



